 Ben Crittenden
 Law Office of Ben Crittenden, P.C.
 750 W. 2nd Ave., Suite 200
 Anchorage, AK 99501
 P: (907) 771-9002
 F: (907) 771-9001
 Email: ben@bclawoffice.com

                         UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,                 )
                                          )        Case No.: 3:19-cr-00148-TMB-MMS
                    Plaintiff,            )
                                          )
      vs.                                 )
                                          )
CHRISTOPHER CARMICHAEL,                   )
                                          )
                    Defendant.            )
                                          )

                                    STATUS REPORT

      Counsel has a Status Report calendared due today. Counsel does not see the Order on

 ECF. In an abundance of caution, counsel files this status report. There are Federal and State

 charges against Mr. Carmichael. The defense has discovery in this case and is attempting to

 reach a settlement in this case. We are awaiting a response from the Government. It seems

 that a global resolution regarding both the Federal and State charges is possible, although we

 have not structured the agreement yet. Once we heard from the Government, then we will

 attempt to fashion a global resolution that includes the State charges.

       Dated this 10th day of August, 2020.

                                              /S/ Ben Crittenden
                                              750 W. 2nd Ave., Suite 200
                                              Anchorage, Alaska 99501
                                              (907) 771-9002
                                              (907) 771-9001 fax
                                              ben@crittendenlawoffice.com
                                              Alaska Bar No. 0511098
      Case 3:19-cr-00148-TMB-MMS Document 49 Filed 08/10/20 Page 1 of 2
CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on the 10th day of
August, 2020 a true and accurate copy of the
S tatus Report has been c a u s e d t o b e
served via electronic filing to the parties,
including:

AUSA Reardon

/S/ Benjamin Crittenden
Benjamin Crittenden




         Case 3:19-cr-00148-TMB-MMS Document 49 Filed 08/10/20 Page 2 of 2
